

115 S1426 RS: United States Center for Safe Sport Authorization Act of 2017
U.S. Senate
2017-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 734115th CONGRESS2d SessionS. 1426[Report No. 115–443]IN THE SENATE OF THE UNITED STATESJune 22, 2017Mr. Thune (for himself, Mr. Nelson, Mr. Moran, Mr. Peters, Mr. Sullivan, Ms. Klobuchar, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationDecember 19, 2018Reported by Mr. Thune, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Ted Stevens Olympic and Amateur Sports Act to expand the purposes of the corporation,
			 to designate the United States Center for Safe Sport, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the United States Center for Safe Sport Authorization Act of 2017.
 2.Expansion of the purposes of the corporationSection 220503 of title 36, United States Code, is amended—
 (1)in paragraph (13), by striking ; and and inserting a semicolon; (2)in paragraph (14), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (15)to promote a safe environment in sports that is free from abuse, including emotional, physical, and sexual abuse, of any amateur athlete.. 
			3.Designation of the United States Center for Safe Sport
 (a)In generalChapter 2205 of title 36, United States Code, is amended by adding at the end the following:  IIIUnited States Center for Safe Sport220531. Designation of United States Center for Safe Sport.220532. Additional duties.220533. Records, audits, and reports.220534. Authorization of appropriations. 220531.Designation of United States Center for Safe Sport (a)In generalThe United States Center for Safe Sport (referred to in this subchapter as the Center) shall—
 (1)serve as the independent national safe sport organization and be recognized worldwide as the independent national safe sport organization for the United States;
 (2)exercise jurisdiction over the corporation, each national governing body, and each paralympic sports organization with regard to safeguarding amateur athletes against abuse, including emotional, physical, and sexual abuse, in sports;
 (3)maintain an office for education and outreach that shall develop training, oversight practices, policies, and procedures to prevent the abuse, including emotional, physical, and sexual abuse, of amateur athletes participating in amateur athletic activities through national governing bodies and paralympic sports organizations;
 (4)ensure that the policies and procedures under paragraph (3) include requirements that all national governing bodies and paralympic sports organizations follow the policies and procedures of the Center;
 (5)maintain an office for response and resolution that shall establish mechanisms that allow for the reporting, investigation, and adjudication of alleged sexual abuse in violation of the Center's policies and procedures; and
 (6)ensure that the mechanisms under paragraph (5) provide fair notice and an opportunity to be heard and protect the privacy and safety of complainants.
								(b)Policies and procedures
 (1)In generalThe Center may, in its discretion, utilize a neutral arbitration body and develop policies and procedures to resolve allegations of sexual abuse within its jurisdiction.
 (2)Rule of constructionNothing in this section shall be construed as altering, superseding, or otherwise affecting the right of an amateur athlete to pursue criminal or civil justice through the courts.
								(c)Limitation on liability
 (1)In generalExcept as provided in paragraph (2), the Center, and each national governing body and paralympic sports organization, including any officer, employee, or agent thereof, shall not be liable for damages in any civil action for defamation, libel, slander, or damage to reputation arising out of any action or communication, if the action arises from the execution of the responsibilities or functions described in this section, section 220532, or section 220533.
 (2)ExceptionParagraph (1) shall not apply in any action in which the Center, a national governing body, or a paralympic sports organization, or an officer, employee, or agent thereof, acted with actual malice, or provided information or took action not pursuant to this section, section 220532, or section 220533.
								220532.Additional duties.
 (a)In generalThe Center shall— (1)develop training, oversight practices, policies, and procedures for implementation by a national governing body or paralympic sports organization to prevent the abuse, including emotional, physical, and sexual abuse, of any amateur athlete; and
 (2)include in the policies and procedures developed under section 220531(a)(3)— (A)a requirement that all adult members of a national governing body, a paralympic sports organization, or a facility under the jurisdiction of a national governing body or paralympic sports organization, and all adults authorized by such members to interact with an amateur athlete, report immediately any allegation of sexual abuse of an amateur athlete who is a minor to law enforcement authorities and other appropriate authorities, including the Center, whenever such members or adults learn of facts leading them to suspect reasonably that an amateur athlete who is a minor has suffered an incident of sexual abuse;
 (B)a mechanism, approved by a trained expert on child abuse, that allows a complainant to report easily an incident of sexual abuse to the Center, a national governing body, law enforcement authorities, or other appropriate authorities;
 (C)reasonable procedures to limit one-on-one interactions between an amateur athlete who is a minor and an adult (who is not the minor’s legal guardian) at a facility under the jurisdiction of a national governing body or paralympic sports organization without being in an observable and interruptible distance from another adult, except under exigent circumstances;
 (D)procedures to prohibit retaliation, by any national governing body or paralympic sports organization, against any individual who makes a report under subparagraph (A) or subparagraph (B);
 (E)oversight procedures, including regular and random audits conducted by subject matter experts unaffiliated with a national governing body or a paralympic sports organization of each national governing body and paralympic sports organization to ensure that policies and procedures developed under that section are followed correctly and that consistent training is offered and given to all adult members, and subject to parental consent, to members who are minors, regarding prevention of sexual abuse; and
 (F)a mechanism by which a national governing body or paralympic sports organization can— (i)share confidentially a report of suspected sexual abuse of an amateur athlete who is a minor by a member of a national governing body or paralympic sports organization, or an adult authorized by a national governing body or paralympic sports organization to interact with an amateur athlete who is a minor, with each of the other national governing bodies, paralympic sports organizations, or facilities under the control of such entities; and
 (ii)withhold providing to an adult who is the subject of an allegation of sexual abuse authority to interact with an amateur athlete who is a minor until the resolution of such allegation.
 (b)Rule of constructionNothing in this section shall be construed to limit the ability of a national governing body or paralympic sports organization to impose an interim measure to prevent an individual who is the subject of an allegation of sexual abuse from interacting with an amateur athlete.
							220533.Records, audits, and reports
 (a)RecordsThe Center shall keep correct and complete records of account. (b)ReportThe Center shall submit an annual report to Congress, including—
 (1)an audit conducted and submitted in accordance with section 10101; and (2)a description of the activities of the Center.
 220534.Authorization of appropriationsThere are authorized to be appropriated to the Center— (1)for fiscal year 2017, $1,000,000;
 (2)for fiscal year 2018, $1,000,000; (3)for fiscal year 2019, $1,000,000;
 (4)for fiscal year 2020, $1,000,000; and (5)for fiscal year 2021, $1,000,000..
 (b)Conforming amendmentSection 220501(b) of title 36, United States Code, is amended— (1)by redesignating paragraphs (4) through (8) as paragraphs (5) through (9), respectively; and
 (2)by inserting after paragraph (3), the following:  (4)Center means the United States Center for Safe Sport designated under section 220531..
	
 1.Short titleThis Act may be cited as the United States Center for Safe Sport Authorization Act of 2017.
 2.Expansion of the purposes of the corporationSection 220503 of title 36, United States Code, is amended—
 (1)in paragraph (13), by striking ; and and inserting a semicolon; (2)in paragraph (14), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (15)to promote a safe environment in sports that is free from abuse, including emotional, physical, and sexual abuse, of any amateur athlete.. 
			3.Designation of the United States Center for Safe Sport
 (a)In generalChapter 2205 of title 36, United States Code, is amended by adding at the end the following:  IIIUnited States Center for Safe Sport 220541.Designation of United States Center for Safe Sport (a)In generalThe United States Center for Safe Sport (referred to in this subchapter as the Center) shall—
 (1)serve as the independent national safe sport organization and be recognized worldwide as the independent national safe sport organization for the United States;
 (2)exercise jurisdiction over the corporation, each national governing body, and each paralympic sports organization with regard to safeguarding amateur athletes against abuse, including emotional, physical, and sexual abuse, in sports;
 (3)maintain an office for education and outreach that shall develop training, oversight practices, policies, and procedures to prevent the abuse, including emotional, physical, and sexual abuse, of amateur athletes participating in amateur athletic activities through national governing bodies and paralympic sports organizations;
 (4)ensure that the policies and procedures under paragraph (3) include requirements that all national governing bodies and paralympic sports organizations follow the policies and procedures of the Center;
 (5)maintain an office for response and resolution that shall establish mechanisms that allow for the reporting, investigation, and adjudication of alleged sexual abuse in violation of the Center's policies and procedures; and
 (6)ensure that the mechanisms under paragraph (5) provide fair notice and an opportunity to be heard and protect the privacy and safety of complainants.
								(b)Policies and procedures
 (1)In generalThe Center may, in its discretion, utilize a neutral arbitration body and develop policies and procedures to resolve allegations of sexual abuse within its jurisdiction.
 (2)Rule of constructionNothing in this section shall be construed as altering, superseding, or otherwise affecting the right of an amateur athlete to pursue criminal or civil justice through the courts.
								(c)Limitation on liability
 (1)In generalExcept as provided in paragraph (2), the Center, and each national governing body and paralympic sports organization, including any officer, employee, or agent thereof, shall not be liable for damages in any civil action for defamation, libel, slander, or damage to reputation arising out of any action or communication, if the action arises from the execution of the responsibilities or functions described in this section, section 220542, or section 220543.
 (2)ExceptionParagraph (1) shall not apply in any action in which the Center, a national governing body, or a paralympic sports organization, or an officer, employee, or agent thereof, acted with actual malice, or provided information or took action not pursuant to this section, section 220542, or section 220543.
								220542.Additional duties.
 (a)In generalThe Center shall— (1)develop training, oversight practices, policies, and procedures for implementation by a national governing body or paralympic sports organization to prevent the abuse, including emotional, physical, and sexual abuse, of any amateur athlete; and
 (2)include in the policies and procedures developed under section 220541(a)(3)— (A)a requirement that all adult members of a national governing body, a paralympic sports organization, or a facility under the jurisdiction of a national governing body or paralympic sports organization, and all adults authorized by such members to interact with an amateur athlete, report immediately any allegation of child abuse (as defined in section 212 of the Victims of Child Abuse Act of 1990 (42 U.S.C. 13001a)) of an amateur athlete who is a minor to law enforcement authorities and other appropriate authorities, including the Center, whenever such members or adults learn of facts leading them to suspect reasonably that an amateur athlete who is a minor has suffered an incident of child abuse (as so defined);
 (B)a mechanism, approved by a trained expert on child abuse, that allows a complainant to report easily an incident of sexual abuse to the Center, a national governing body, law enforcement authorities, or other appropriate authorities;
 (C)reasonable procedures to limit one-on-one interactions between an amateur athlete who is a minor and an adult (who is not the minor’s legal guardian) at a facility under the jurisdiction of a national governing body or paralympic sports organization without being in an observable and interruptible distance from another adult, except under exigent circumstances;
 (D)procedures to prohibit retaliation, by any national governing body or paralympic sports organization, against any individual who makes a report under subparagraph (A) or subparagraph (B);
 (E)oversight procedures, including regular and random audits conducted by subject matter experts unaffiliated with a national governing body or a paralympic sports organization of each national governing body and paralympic sports organization to ensure that policies and procedures developed under that section are followed correctly and that consistent training is offered and given to all adult members, and subject to parental consent, to members who are minors, regarding prevention of sexual abuse; and
 (F)a mechanism by which a national governing body or paralympic sports organization can— (i)share confidentially a report of suspected sexual abuse of an amateur athlete who is a minor by a member of a national governing body or paralympic sports organization, or an adult authorized by a national governing body or paralympic sports organization to interact with an amateur athlete who is a minor, with each of the other national governing bodies, paralympic sports organizations, or facilities under the control of such entities; and
 (ii)withhold providing to an adult who is the subject of an allegation of sexual abuse authority to interact with an amateur athlete who is a minor until the resolution of such allegation.
 (b)Rule of constructionNothing in this section shall be construed to limit the ability of a national governing body or paralympic sports organization to impose an interim measure to prevent an individual who is the subject of an allegation of sexual abuse from interacting with an amateur athlete.
							220543.Records, audits, and reports
 (a)RecordsThe Center shall keep correct and complete records of account. (b)ReportThe Center shall submit an annual report to Congress, including—
 (1)an audit conducted and submitted in accordance with section 10101; and (2)a description of the activities of the Center.
 220544.Authorization of appropriationsThere are authorized to be appropriated to the Center— (1)for fiscal year 2017, $1,000,000;
 (2)for fiscal year 2018, $1,000,000; (3)for fiscal year 2019, $1,000,000;
 (4)for fiscal year 2020, $1,000,000; and (5)for fiscal year 2021, $1,000,000..
 (b)Conforming amendmentSection 220501(b) of title 36, United States Code, is amended— (1)by redesignating paragraphs (4) through (8) as paragraphs (5) through (9), respectively; and
 (2)by inserting after paragraph (3), the following:  (4)Center means the United States Center for Safe Sport designated under section 220541..
 (c)Technical amendmentThe table of contents of chapter 2205 of title 36, United States Code, is amended by adding at the end the following:
				Subchapter III — United States Center for Safe Sport220541. Designation of United States Center for Safe Sport.220542. Additional duties.220543. Records, audits, and reports.220544. Authorization of appropriations..December 19, 2018Reported with an amendment